Citation Nr: 0404754	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  96-13 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January to November of 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  This case was remanded back 
to the RO in October 1999.

Prior to the October 1999 Board remand, the veteran appeared 
for a hearing with a former Veterans Law Judge who is no 
longer with the Board.  In December 2003, the Board contacted 
the veteran and notified him that he had 30 days to state 
whether he wanted a new hearing.  No response was received, 
however.

The veteran has also initiated an appeal as to the matter of 
entitlement to service connection for a psychiatric disorder, 
and this matter is addressed in the REMAND section of this 
decision.  Accordingly, this appeal is, in part, REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, and VA will notify you if further action is required on 
your part.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's current low back disorder preexisted 
service and was permanently worsened therein.



CONCLUSION OF LAW

A low back disorder was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  The Board has considered 
this new legislation with regard to the issue on appeal but 
finds that, given the favorable action taken below, no 
further assistance in developing the facts pertinent to this 
limited issue is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

The veteran's October 1972 service enlistment examination 
report is negative for any low back abnormalities.  He was 
treated for recurrent low back pain in May and July of 1973.  
An evaluation in August 1973 revealed spina bifida occulta, 
with low back syndrome, and the veteran was given a profile 
for sedentary work only.  Several other records from this 
month indicate that the veteran had sustained a back injury 
in April 1972, prior to service.  An October 1973 separation 
examination report indicates chronic low back strain, with 
full range of motion; and spina bifida occulta of S1, as 
shown by x-ray in April 1973.

In June 1981, the veteran underwent a bilateral laminectomy 
of L4-L5 and L5-S1, with disc removal from both sides.  The 
report of this treatment indicates that the veteran had 
sustained a work-related back injury in August 1979.  A March 
1983 statement from H. Leon Brooks, M.D., reflects that the 
veteran had been seen for a dull, aching pain in his back 
since November 1980.  X-rays revealed disc space narrowing 
between L5 and S1.  

The veteran underwent a VA examination (at a private 
facility) in December 2002.  X-rays from this examination 
revealed degenerative disc disease and narrowing at L4-L5, 
and the examiner diagnosed status postoperative lumbosacral 
laminectomy and fusion, a history of documented spina bifida, 
and documented lumbosacral strain in July 1973.  The examiner 
noted that a portion of the veteran's ongoing complaints 
could be related to possible disc herniation and associated 
degenerative changes, aggravating his preexisting 
transitional vertebral and spina bifida.  Also, the examiner 
indicated that most of the veteran's problems "are related 
to ongoing degenerative changes and that the service-
connected injury in itself would be less likely than not to 
have been the sole cause of his longstanding low back 
problems."  

In August 2003, the veteran underwent a further VA 
examination (also conducted at a private facility).  This 
examiner determined that the veteran had degenerative disc 
disease of the lumbosacral spine, with facet joint arthritis 
and congenital lumbarization of the S1 segment.  Also, the 
examiner concluded that "[t]he patient's present back 
problem is likely the result of the progression of the 
initial back injury that he sustained in 1973," with further 
disability following job-related bending and lifting.  The 
examiner noted in a September 2003 addendum that it was 
"impossible" to state "how much" of this disability was a 
result of stress during service.

Upon reviewing the veteran's medical records, the Board notes 
that he has been found to have spina bifida occulta, a 
congenital disorder, and that he was first treated for low 
back symptomatology during service.  Assuming then that the 
veteran had a pre-service low back disability, the question 
thus become whether such disability was aggravated (i.e., 
permanently worsened) during service.  See VAOPGCPREC 67-90 
(July 18, 1990) (service connection may be granted for 
hereditary diseases which either first manifest themselves 
during service or which preexist service and progress at an 
abnormally high rate during service).

In this regard, the Board notes that the August 2003 VA 
examination report supports the finding of an etiological 
link between a current low back disorder and service, even 
though the examiner, in a September 2003 addendum, was unable 
to ascertain the exact degree of disability attributable to 
service.  The December 2002 VA examination report, while 
indicating that it was unlikely that the veteran's disorder 
was solely attributable to service, contains no notation 
suggesting that there is no link between this disorder and 
service.

Overall, and after resolving all doubt in the veteran's favor 
under 38 U.S.C.A. § 5107(b), the Board finds that the 
veteran's low back disorder was aggravated in service.  
Accordingly, service connection is warranted for this 
disorder.


ORDER

The claim of entitlement to service connection for a low back 
disorder is granted.


REMAND

In the noted October 1999 decision, the Board denied 
entitlement to service connection for a psychiatric disorder 
and remanded the issue of entitlement to service connection 
for a low back disorder back to the RO for additional 
development.  Curiously, however, the issue of entitlement to 
service connection for a psychiatric disorder was again 
addressed in a September 2003 Supplemental Statement of the 
Case, even though the RO had not otherwise adjudicated this 
issue subsequent to the October 1999 Board denial.  The Board 
also observes that the veteran indicated disagreement with 
this continued denial in a September 2003 statement.

Because the Board had already denied this claim in an October 
1999 decision, and in view of the fact that the RO had not 
otherwise readjudicated this claim subsequent to that denial, 
the Board interprets the September 2003 Supplemental 
Statement of the Case to be a new denial of this claim; in 
essence, this issuance fulfilled the same purpose as a rating 
decision.  The Board also considers the September 2003 
statement from the veteran to be a Notice of Disagreement 
with this new denial.  As such, it is incumbent upon the RO 
to issue a Statement of the Case, containing all relevant 
laws and regulations, addressing this particular issue.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. 
§ 19.26 (2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue a Statement of the 
Case addressing the issue of entitlement 
to service connection for a psychiatric 
disorder.  This issuance should contain 
all relevant laws and regulations, 
including 38 C.F.R. § 3.159 (2003) and 
should include a comprehensive 
description of the veteran's rights and 
responsibilities in completing an appeal 
of this denial.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



